DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
Response to Amendment
2)	Applicant’s amendments to the claims filed 10/14/2022 are accepted. Claims 6, 8, 12-13, and 21 are amended; claim 22 is cancelled; and claims 24-25 are new.
Response to Arguments
3)	Applicant’s arguments, see section titled “Objections to the Drawing”, filed 10/14/2022, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawing has been withdrawn. 
Applicant’s arguments, see section titled “Claim Objections”, filed 10/14/2022, with respect to the claims have been fully considered and are persuasive.  The objection of the claim has been withdrawn.
Applicant’s arguments, see section titled “Claim Rejections – 35 USC 112”, filed 10/14/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 6, 8, 10, and 21-23; and the 35 U.S.C. 112(b) rejections of claims 6, 8, 10, 12-13, and 21-23 have been withdrawn.
Applicant’s arguments, see section titled “Claim Rejections – 35 USC 103”, filed 10/14/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 6 and 8 as being unpatentable over Williamson et al. (WO8806460), hereinafter Williamson, in view of Brandenburger et al. (U.S. PGPUB 20110166532), hereinafter Brandenburger, have been withdrawn. This further means that the 35 U.S.C. 103 rejection of claims 10 and 23, which are dependent upon the 35 U.S.C. 103 rejection of claim 6, have been withdrawn.
Applicant’s arguments with respect to claims 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, Applicant argues regarding the 35 U.S.C. 102(a)(1) rejection of claims 12-13 as being anticipated by Juliar (U.S. PGPUB 20030028156) that Juliar does not teach the entirety of the claim. However, the claim language claimed to not be taught is newly amended, and therefore has not been examined on the merits. Therefore, the arguments are moot.
Claim Objections
4)	Claim 24 is objected to because of the following informalities:  
Claim 24, line 9, “to cover” should read “of covering” for grammatical correctness
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 21, 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "a needle connecting part connecting the butterfly shaped needle" in lines 3-4.  However, it is unclear what the needle connecting part is supposed to be connecting the butterfly shaped needle to. Therefore, the claim is indefinite. For the purpose of examination, Examiner will interpret “a needle connecting part connecting the butterfly shaped needle” as “a needle connecting part connected to the butterfly shaped needle”.
Claim 24 recites the limitation “the needle connecting part having a diameter larger than a diameter of the one end of the two ends”, in lines 3-4, where “the one end of the two ends” has already been used to refer to the end where the needle connecting part is arranged. Therefore, it is unclear how the needle connecting part can have a diameter that is larger than the diameter of the end the needle connecting part is arranged at. When looking at Fig. 11A to seek clarity, it is still unclear as to how this can occur, as 631a is recited as the needle connecting part, which is arranged within the needle cap 630a. However, the end of the needle cap in which the needle cap is arranged has a larger diameter than the needle connecting part. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “the needle connecting part having a diameter larger than a diameter of the one end of the two ends” as “the needle connecting part having a diameter larger than a diameter of the other end of the two ends”.
Claims 21 and 23 are rejected under 35 U.S.C. 112(b) by virtue of its dependence on claim 6.
Claim 25 is rejected under 35 U.S.C. 112(b) by virtue of its dependence on claim 24.
Claim Rejections - 35 USC § 103
7)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9)	Claims 12-13 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Juliar (U.S. PGPUB 20030028156), hereinafter Juliar, in view of Masters et al. (U.S. Patent No. 4654034), hereinafter Masters
Regarding claim 12, Juliar teaches a dialysis circuit priming device (as shown in Figs. 2 and 10) (Examiner interprets “dialysis circuit priming” to be functional – Additionally, Juliar is designed to ensure sterile connection during fluid transfer procedures [Abstract], which can include the processing of blood [Paragraph 0002], which generally describes dialysis) comprising:
a first needle cap (Fig. 1; 12) and a second needle cap (Fig. 1; 14), the first and second needle caps each being arranged with a needle (Fig. 10; 80; 84) and a needle connecting part, the needle connecting part being arranged with the needle, arranged with the needle, a tip end part (Fig. 1; 32, 42), and a base end part (end opposite the tip end part);
a joint member (Fig. 11; 16) having two ends, one end of the two ends locking the first needle cap and the other end of the two ends locking the second needle cap [Paragraph 0045];
a flow path [Paragraph 0040] connected to the needle connecting parts of the first needle cap and the second needle cap,
wherein the joint member includes two locking parts [Paragraph 0045] one locking part of the two locking parts arranged at each end of the joint member [Paragraph 0045],
wherein each tip part of the first and second needle caps is configured to be openable (via Fig. 1; 40),
wherein each tip end part of the first and second needle caps has a shape which locks with the locking parts of the joint member [Paragraph 0045], and
wherein the joint member locks the first needle cap at one of the two locking parts and the second needle cap at the other locking part of the two locking parts [Paragraph 0045],
wherein the needle includes a tip (Fig. 10; 82, 86) and a diameter expansion part (portion of the needle beyond the tip, as shown in Fig. 10), the diameter expansion part having a diameter larger than a diameter of the tip,
wherein each base part of the first and second needle caps covers the diameter expansion part of the needle (as shown in Fig. 10).
However, Juliar fails to teach wherein each base part of the first and second needle caps has a diameter larger than a diameter of each tip end part of the first and second needle caps.
Masters teaches a needle cap (Fig. 3; 20), the needle cap being arrange with a needle (Fig. 1; 26) and a needle connecting part, the needle connecting part being arranged with the needle, a tip end part being arranged with the needle, a tip end part (Fig. 3; 28) and a base part (Fig. 1; 36);
wherein each base part of the needle cap has a diameter larger than a diameter of each tip end part of the needle cap (as shown in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Juliar to have the base part of the first and second needle caps have a diameter larger than a diameter of each tip end part of the first and second needle caps, as taught by the cap of Masters. Doing so would help prevent against accidental needle sticks during use of the cap [Col. 2, lines 3-12].
Regarding claim 13, Juliar in view of Masters teaches the dialysis circuit priming device according to claim 12, further comprising:
the shape of each tip end part of the first and second needle caps being a thread arranged on the tip end part of the first and second needle caps [Paragraph 0045]; and
wherein a threaded part arranged in each locking part of the two locking parts of the joint member, each threaded part of each locking part having a shape corresponding to the thread of the first needle cap and the second needle cap [Paragraph 0045].
Regarding claim 24, Juliar teaches a needle cap (Fig. 1; 12) comprising:
	two ends (as shown in Fig. 2);
	a needle connecting part (Fig. 1; 20) arranged at one end of the two ends, and the needle connecting part being capable to connect to a needle (Fig. 10; 80); and
	a threaded part arranged at the other of the two ends [Paragraph 0045],
	wherein the needle includes a tip (Fig. 10; 82) (Examiner would like to clarify that “a needle” has not been positively recited in the claim) and a diameter expansion part (portion of the needle beyond the tip, as shown in Fig. 10), the diameter expansion part having a diameter larger than a diameter of the tip (as shown in Fig. 10), and
	wherein the needle connecting part is capable of covering the diameter expansion part of the needle (as shown in Fig. 10).
However, Juliar fails to teach wherein the needle connecting part has a diameter larger than a diameter of the other of the two ends.
Masters teaches a needle cap (Fig. 3; 20) comprising:
two ends (as shown in Fig. 3);
a needle connecting part (Fig. 3; 34) arranged at one of the two ends, the needle connecting part having a diameter larger than a diameter of the other end of the two ends (as shown in Fig. 3), and the needle connecting part being capable to connect a needle (as shown in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Juliar to have the needle connecting part have a diameter larger than a diameter of each tip end part of the needle cap, as taught by the cap of Masters. Doing so would help prevent against accidental needle sticks during use of the cap [Col. 2, lines 3-12].
Regarding claim 25, Juliar in view of Masters teaches the needle cap according to claim 24, wherein the threaded part is capable to locking with a locking part of a joint member (Juliar, Fig. 11; 16) [Juliar, Paragraph 0045] to arranged a flow path [Juliar, Paragraph 0040] between the needle cap and the joint member.
Allowable Subject Matter
10)	Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 8, 10, 21, and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
11)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783